I come to this rostrum with mixed feelings: first, a sense of deep trust, which makes me see the United Nations as the supreme resort, a very special place where justice and peace reign, an irreplaceable springboard for efforts to bring about concord, understanding and solidarity among nations. This is a very powerful and sincere feeling, and it is ultimately that feeling which made me leave my distant country, Niger, to come here and speak to the Assembly in this crystal palace in Manhattan.
4.	But I have another feeling, less exalted perhaps, because it is more practical, more human, more suited to this fine, distinguished Assembly which is greeting me today. It is a sense of vague dissatisfaction, born of certain demands and well-meaning criticism which make me regret that the United Nations is not always able to match the ideals of its Charter and the immense trust placed in it by most of the countries of the world.
5.	I am not here to praise the institution, nor, above all, am I here to add to the conceit of, at times, excessive criticism and often unjust accusations, which in fact reflect only inner bitterness or even deep disappointment. Niger harbors no bitterness or disappointment to be blamed on the United Nations; quite the contrary.
6.	My purpose is simply to tell the Assembly how much concern my country, which for nearly two years now has been a member of the Security Council, feels at the problems of the hour, in the settlement of which we firmly intend to play our part, and how much we hope that the United Nations will carry out its role in the best interests of the world as a whole.
7.	At this stage let me say how fortunate I feel to have this opportunity solemnly to reaffirm the unconditional devotion of my country to the purposes and principles of the Charter of the United Nations the basis for relations among States as providing the best way to ensure international peace and security.
8.	We are opposed to any violation of the Charter. We condemn any transgression of the fundamental principles of sovereignty, independence and equality of States, regardless of their territorial dimensions, their geographical location, the level of their development or their political, economic, social or ideological systems. We proclaim the inviolability of the territorial integrity of States. We recognize the inalienable right to self determination and independence of peoples under a colonial or racist regime or foreign occupation or domination. We recognize their right to. take action, to struggle and to battle to achieve the goals to which they aspire as a nation. We promise them our active solidarity.
9.	May I say to you, Sir, that we welcome your accession to the presidency of this session of the Assembly in which we see a sign of hope and a symbol: a hope of the irrepressible and enriching awakening of the third world and a symbol of the restoration of the powers of the voiceless, and dispossessed and the neglected, who are now unanimously determined to secure recognition of their rights.
10.	You are a worthy son of the Orient, which is based on faith and a glorious history, endowed with immense resources, but sharing with Africa, Asia, Latin America and the Pacific only faint hopes for a less painful future and the terrible suffering of endemic deprivation that is as unjust as it is shocking.
11.	I am therefore not surprised that throughout your career, a particularly long and brilliant one, an effort to defend the poor and fight for equity among nations has been evident.
12.	The General Assembly has wisely placed its fate in your hands and thereby paid you an undying tribute that no speaker at this rostrum can possibly match. I will content myself with encouraging you to continue to work for peace, justice and equity. May you hold aloft for Iraq,
for the Arab and Islamic peoples, for the third world and for the entire world the proud banner of hope, assistance and unity handed on to you by your predecessor, Mr. Rudiger von Wechmar.
13.	Mr. von Wechmar was a distinguished President. I address to him our sincere compliments on his tireless efforts during the thirty-fifth session of the General Assembly to launch the global negotiations, which are so necessary and so urgent and on which the tranquility of tomorrow's world may well depend.
14.	These are indeed ominous times, marked by increasingly serious inequalities and quite understandable and often legitimate impatience, times marked by discouragement because of un-kept promises. The system desired and created by the great Powers of the world persists. Thanks to that system the rich calmly preserve their individual and collective wellbeing, while the economic dependence of the third world increases. Therefore there can be no progress towards the new order so enthusiastically supported here, which is supposed to correct inequalities and redress existing injustices, and ensure steadily accelerating economic and social development for present and future generations.
15.	Never, I repeat never, before has there been such a growing gap between the wealthy and those whose only concern is to have enough food merely to survive and to preserve their threatened dignity.
16.	The present world economy is in such a state of imbalance that the new criterion for regrouping, for alliance and for division among nations is, in the final analysis, wealth or poverty. Let us not be led astray by ideological differences: everything is now governed by these two contrasting realities, which bear dangerously within them the stigma of exploitation and the potential for confrontation. Countries are no longer grouped according to their size, their special abilities, the abilities of their continent or the virtues of their civilization and history. They are now divided simply into rich and poor, the rich systematically dominating the poor and the poor paradoxically having no alternative but to follow in the seductive wake of the rich.
17.	This difficult situation results largely from the inability of the existing international financial and economic structures, which were set up nearly 40 years ago, immediately after the Second World War, to adapt to present day needs.
18.	In spite of certain minor changes that have taken place, the principles on which those structures are based essentially favor the dominant economies. Thus, if the countries of the third world have been able to play an increasing part in international trade, the net result for them has not been the means to ensure self-sufficient development.
19.	The deterioration in the terms of their trade with the developed countries, which is one of the greatest scandals of our day, has constantly worked towards a reduction in real terms of their return on exports.
20.	At the same time, the foundations of the world monetary system have been shaken by the deterioration in the position of the principal reserve currency, and this has caused erratic variations in the exchange values of currencies and brought about a period of instability and intense speculation.
21.	The system inevitably led to its own disorder and its own crisis. Then the Organization of Petroleum Exporting Countries [OPEC] raised the first significant challenge to the established order.
22.	That awakening in November 1973 had a considerable impact. That collective action on the part of a group of developing countries, producers of primary products, was strictly in line with the resolutions and the program of Action of the fourth Conference of Heads of State and Government of NonAligned Countries, held at Algiers from 5 to 9 September 1973, and clearly reflected the urgent need to establish a new international economic order, which was endorsed several months later in the Declaration and program of Action adopted by the General Assembly of the United Nations at the conclusion of its sixth special session, in April 1974, devoted to raw materials and development [resolutions 3201 (SVI) and 3202 (SVI)].
23.	That action revealed, at the same time, the vulnerability of the wealthy countries, the need for a fundamental reorganization of economic relations among the developing countries and the advantage for those countries in working together to establish among themselves a dynamic strategy for economic cooperation.
24.	This double phenomenon of the awakening of awareness among the poor and the fragility of the bases of supremacy of the rich is not without certain risks, in so far as it shows a lessening of moderation, willingness to share and generosity.
25.	In order to survive, mankind must therefore have the will and the means to prevent the disastrous trends which may arise from the excessive thoughtlessness of the rich and the frustration of the developing countries.
26.	Because of the unproductive waste of immense resources in the arms buildup, the developing countries cannot attain the quite modest levels of official assistance set by the United Nations.
27.	Their debts have, as a result, only increased. In 1970 their debt amounted to $74 billion and debt servicing amounted to $9 billion. By 1980, that is, in the 10 years corresponding, paradoxically, to the pompously named "Development Decade", their debt had increased to $456 billion and the cost of debt servicing had increased to $91 billion.
28.	Even food assistance the urgency and humanitarian nature of which is emphasized every day by the extension of critical zones of malnutrition at times seems to be losing its ability to attract support.
29.	What can be done to remedy this situation? How can we ensure that the impatience of the South and certain too conservative reactions of the North do not lead to a world dominated by discontent, fear and anxiety? How can we convince the community of nations that if we are at this unhappy pass it is unfortunately because of the lack of will to reach a compromise between privilege and privation.
30.	As regards the North, the response to these questions is to be found, in my view, in the courageous admission that yesterday's privileges are already endangered and will be even more endangered if attempts are made to perpetuate them without recognizing their anachronistic and excessive nature.
31.	As regards the South, it is possible for those countries to play a more active, effective and better integrated role in the affairs of the world, particularly in the areas of the processing, marketing and distribution of raw materials. All this should be done in a spirit of harmony and cooperation with the advanced countries and in an effort to bring about equitable and sincere complementarity.
32.	We shall spare the world from a very damaging economic confrontation only if together we overhaul NorthSouth relations and work together for a more unified approach to the development of the world and for the wellbeing of mankind. I am sure that I shall surprise no one when I say that the unfairness, the irrational and fraudulent distribution of the resources of the world, the deprivation of all kinds and the various types of suffering and hardship caused by the economic deficiencies to which I have referred are extremely dehumanizing and dangerous, and must be ended.
33.	In the new economic order which must be brought about, the North must make it possible for the South to grow and prosper and play a full role in the international economic system.
34.	The main routes to this beneficial development have already been perceived, cleared and marked out. I shall limit myself to indicating the indispensable areas in which action is urgently necessary.
35.	The North must give up at once all idea of a club system and all persecution complexes and rapidly agree to a certain number of major reforms in regard to the structures of the existing international economic system. I am thinking here in terms of changing the balance of world trade; the stabilization of prices, particularly of raw materials, on which the developing countries are so dependent; and courageous monetary reform. But the North must also get used to the idea that since industrialization is an inevitable stage of development and our countries will have need of access to markets as well as of investments and will inevitably turn to the North for the outlets which are necessary for the. future expansion of their industrial production. We mean by that that the protectionist policies of the developed countries must be reconsidered and ended and must be replaced by internal changes actively directed towards wisely-chosen specialization, towards raising the purchasing power of their citizens and eliminating unemployment and inflation.
36.	But it would appear, unfortunately, judging from their clearly egocentric reactions to the energy crisis, for example, that these countries are still nurturing tendencies to turning a deaf ear each time the South braces itself and refuses to accept the crumbs which for so long have been served it. However, the Economic Summit at Ottawa last July and especially the excellent atmosphere of mutual understanding which last August marked the conclusion of the United Nations Conference on New and Renewable Sources of Energy at Nairobi perhaps suggest that things will evolve differently in the future. May the International Conference on Economic Cooperation and Development soon to begin at Cancan, Mexico, confirm this hope.
37.	The North must then, or rather at the same time, set in motion a vast program of transfer of resources to the South to increase investments, speed up production and the processing of goods, transfer technology and promote and guarantee growth. It must commit itself to a speedy implementation of the conclusions of the United Nations Conference on the Least Developed Countries, held recently in Paris,1 which has just accorded timely recognition to the special problems of the least developed countries. Thus it must actively concern itself with the fact that the current economic and monetary situation is putting these countries in a clearly disastrous impasse, which calls for a rescue operation of solidarity, which will necessarily involve making special financial facilities available to them. In addition to the creation of a system to stabilize the prices of their raw materials these countries must have priority benefit of structures to help offset high interest rates, which are aimed at prolonging their recourse to profitable borrowing. furthermore, if there is no pure and simple cancellation of certain of their debts contracted for development purposes, they must be granted a moratorium that takes into account periods of crisis such as the present one.
38.	The North must also insist that the Governments of that group of countries which have not yet attained the goal of 0.7 per cent of their gross national product make the necessary political effort in order speedily to reach this level of official development assistance, so that at the end of this century at the latest the rate can reach approximately 1 per cent. In this connection I believe I should warn against theoreticians who advocate that the North need only actively promote its own development and the South's will follow in its wake. In my view, these theoreticians are preaching an outmoded and erroneous thesis, which even smacks of a certain revival of paternalism  can no longer be accepted in good conscience by the South. If the South's development is to be viable and harmonious it must be endogenous in nature, respecting the views and the values of the South and making use as much as possible of the people and the resources of the South. Relations with the North will be meaningful, fruitful and equitable only if this is done. Of course, this presupposes that the developing countries will make a decisive contribution by implementing judicious horizontal cooperation among themselves. In this regard the Lagos Plan of Action, for example, constitutes a good Starting point for the States of the Organization of African Unity [QAU]. But that also presupposes that international action will be able to play a truly worthwhile role within the context of a body of social and economic reforms that can be welcomed by each of our countries.
39.	It goes without saying that, given the undeniable problems confronting them, the developed countries may argue that their means are insufficient. In all objectivity, that must be conceded. But in their case insufficient means is not synonymous with a lack of means, and it can^ never be stressed enough to them that their development would greatly benefit from being freed from warlike tendencies and an end to the arms race. Mankind, which aspires to its wellbeing, happiness and survival, really has no need of all the weapons and death-dealing machines which it is being so feverishly pushed to acquire, only to find itself in the final analysis the only possible target of its own observations. The incredible figure of military expenditures for this year alone is $500 billion.
40.	Finally, the North must support and contribute massively to the World Food program, in particular by vigorously supporting the implementation of the programs of FAO and especially the Plan of Action on World Food Security. Those parts of the Brandt report advocating an especially urgent aid program of $4 billion a year and longterm measures to help the poorest countries to break out of the cycle of famine and hunger must be viewed by the developed countries with goodwill and acted upon speedily. And here I should like to encourage the World Bank and the IMF to persevere in the new directions they have mapped out; namely, for the World Bank, the liberalization of its operations in order to contribute to the antipoverty program dealing, in particular, with agriculture and rural development; and, for the IMF, the decision to consider with interest the reports supporting the prolongation of its financial assistance to member States with low incomes whenever these countries, as is often the case, suffer from the consequences of poor harvests or have to deal with a substantial increase in world prices of foodstuffs.
41.	These are a few thoughts which, were they to be further developed and applied, would perhaps make it possible to improve NorthSouth relations and make them more healthy, thus opening up, at a timely moment for our planet, opportunities for harmonious and balanced economic evolution in which all mankind would be able to live and flourish in renewed hope of increased well being, which is so necessary if its great yearning for happiness and dignity is to be satisfied.
42.	The creation of such a climate, marked by sustained efforts to ensure equity, active solidarity, international mutual assistance and generosity, would also have the great advantage of bringing about the conditions for an economic detente capable of preventing in future such crises as the energy crisis, which would only be new consequences of the weariness of the poor in the face of unceasing exploitation by the rich. After all, no one is any longer questioning the relationship between present energy problems specifically oil supplies and general questions of structural change in the world economy. Any realistic strategy aimed at making the dialog between petroleum producers and industrialized countries productive will necessarily involve development problems. I fear that the same will soon be true of other export products.
43.	That is why, once again, there is great urgency. It is urgent that the prices of other primary products should not soar as did oil prices, which as a reaction, as I just said rose abruptly by 350 per cent in 19731974 and by a further 140 per cent in 19791980; it is urgent that the world be protected from such an economic catastrophe, from which many countries probably would not recover  among them, of course, the smallest and weakest countries already bowed down beneath the intolerable cost of their oil bills.
44.	I do not wish any longer to convey the impression that I have come to this rostrum solely to discuss economic problems. Unfortunately, there are other subjects, other threats, other forms of discord which are disrupting the world every day and on which I must dwell on such an occasion. My country, which will soon be concluding its two-year term on the Security Council, has had adequate time, on many occasions to state its position on most of the situations disturbing the conscience of nations and seriously threatening the peace and security of the peoples of the world.
45.	I must, however, recall Niger's grave concern over the arrogance and terrorism of Israel in the Middle East and the incredible stubbornness, the constantly defiant attitude and the stalling tactics of South Africa, which continues illegally to maintain Namibia under its colonialist and racist boot and to oppress its own black majority under the inhuman laws of its contemptible policy of apartheid. But, in doing so,~I shall not engage in unnecessary lamentations, for those two countries have heard so many pleas, reproaches and condemnations that they have become immune to them and no longer respond to the injunctions of the world except by overreaction or scorn.
46.	Let Israel merely know that its tranquility, development, survival cannot be found in military power or in war, but in a peaceful and rapid settlement of the Palestinian problem. Its stubborn desire to pursue its policy of aggression, expansion, confiscation and frantic judaization of the Arab territories that it has occupied since 1967 will probably do less for its future than would a courageous willingness to cooperate with the international community in order to reach agreement on the ways and means of bringing about a just and lasting solution to that sad problem, which is eminently political and human. It must in any case realize, having lived through the recent suffering of its own people under Nazism, that neither pogroms, nor brutal oppression, nor blind persecution will defeat a people whose selflessness and collective determination are ennobled every day by each new fallen martyr in its ranks. The Palestinian people is entitled to a land, a home, a country. As for the Arab States of the area, no one can reasonably wish to destroy them or humiliate them to the point of inducing them to renounce their duty to help their Palestinian brothers to win back their inalienable rights and their dignity. Finally, Jerusalem must be allowed to enjoy international status, for that status alone is compatible with its prestige as the city of three religions.
47.	The case of South Africa is more troubling in another way. After 15 years of open rebellion against the United Nations and the international community, it
seemed that the moment had come, in January 1981, for the racist authorities of that country to relish victory in tranquility by finally freeing Namibia within the framework that they themselves had weighed, considered and accepted that is, the provisions of Security Council resolution 435 (1978). But their insults during the Geneva talks were so spectacular and so resounding that the entire world still seems not. to have recovered from them.
48.	But the truth of the matter is that South Africa holds extremely valuable aces that are given, alas, enormous weight by its vast riches cards that the OAU and the international community together will probably not be able to trump by a mere flood of speeches and resolutions. The support that it is able to line up in this hall alone gives it peace of mind while it embarrasses us, for its partners are essential and precious to us as well; they have long proved that they know how to defend the freedom of peoples and respect the dignity of races.
49.	Let us none the less repeat to South Africa and to its partners and allies that the Namibian problem has gone on long enough, that the Namibian people and their sole representative the South West Africa People's Organization [SWAPO] have. suffered enough, that the front-line States have paid enough, and that the patience of AMca and of all peoples that love justice and freedom has limits and has now reached the breaking-point. The independence of Namibia must be speedily won and proclaimed if we wish to spare Africa and the rest of the world an increase in unnecessary tension that will only lead us to upheavals with irreparable consequences. Security Council resolution 435 (1978) remains a suitable basis for that task and one that, logically, must not be discarded. We would ask the contact group of Western States, which have assumed de facto responsibility for that task, to bear that point firmly in mind and to act swiftly to ensure that Namibia is present soon at this prestigious gathering of sovereign and free nations, the General Assembly of the United Nations.
50.	But the problem of South Africa will not then automatically be settled, for that country is still the embodiment of racism, intolerance and humiliation. The apartheid which rages there is an inhuman practice. No man, no State, no people can rest peacefully as long as that country continues to mete out and with constantly redoubled, force the brutality, the persecution, the torture, the humiliation, the arbitrary imprisonment and the banishment so long the lot of the black South African majority which pays thus, with courage and self-sacrifice, for its only crime that of being black and of wishing to be a living and important part of mankind.
p
51.	How often has it been proclaimed from this rostrum that apartheid must disappear? How many resolutions have been adopted here, and elsewhere in the world, condemning South Africa for that shameful policy and even imposing sanctions on it? But if apartheid, alas, continues, it is because once again the weight and influence of the Western partners have not been brought to bear sufficiently on the problem. That is why I trust) towards them and say solemnly to them once again that apartheid is a serious threat to peace, that apartheid is a grave defiance of all mankind, and that any search for world
peace must begin by combating and eradicating apartheid.
52.	Our task in the United Nations is to do our utmost to maintain peace where it exists, to restore it where it is breached, to protect it wherever it is found to be fragile or threatened. But we must also recognize that peace is not fragile or threatened only in southern Africa or the Middle East. It is also fragile and threatened in Kampuchea, in Afghanistan and in many other parts of the world, for the very serious reason that a fundamental principle of our Charter is still not properly respected, namely, the principle of noninterference in the internal affairs of States, a principle which, in turn, presupposes the unacceptability of the use of force, or threat of the use of force, in relations among nations. But let us all agree that that principle has not lost its relevance and that it is not only vital to the future of all countries but, above all, to that of the United Nations and of all mankind.
53.	I would not be so imprudent as to conclude this statement without referring to human rights, to the rights of the peoples of the world and to the canons of democracy. I simply wish to say that for us in the Niger, man is priceless. That is why our intelligence and our actions are devoted to the search for the wellbeing of the people of the Niger.
54.	We are aware that our small, but worthy, population belongs to the group of economically weak countries. We are the proud inhabitants of a very harsh and unyielding land, which is both a stimulus and a hardship. That is why we are all committed, as a matter of urgency, to the building of our nation, and we have little time for questions of prestige, nor do we indulge in overhasty actions.
55.	To feed the people of the Niger, to house them, to educate them, to take care of them, to clothe them, so that they can worthily be present at the gathering of the nations that for the moment is our only program and our only pretension. But probably only those who, like us, have suffered thirst, ignorance, sickness and hunger can understand the appropriateness of those choices; only those who have been exposed to want or have been the victim of humiliation will be able to understand why we wish to struggle to be self-sufficient in food, to free ourselves of hardships caused by the unpredictability of the weather and to build a society marked by development.
56.	Those, then, are the main goals of our struggle, the reasons for our mobilization and the motives of our hopes. It is true that we still have great difficulty in providing subsistence from our soil, because it is poor and infertile. It is difficult indeed for us to cope with the world economic environment, which demands far different means than our present rustic and pitiful capabilities. But we, as a nation, have enough endurance to continue the struggle, enough faith to continue the work and enough humility to recognize our weaknesses and to seek the cooperation of the world.
57.	Who more than we could wish for peace and internal concord in order to build and grow? We wish for j peace and international harmony so that we may assist each other and bring, about sincere cooperation among States.
58.	In the Niger we are ardent supporters of peace, tireless workers for good-neighborliness and fervent apostles of dialog and understanding among nations. We condemn any desire for domination, whether from the East, the West, the center or the periphery. We abhor injustice, intolerance and inequity. We refuse to accept instability or the threat of instability not only in our country but also in our region, on our continent or anywhere in the world.
59.	We are grateful to the United Nations for everything it has done to maintain the unity and cohesiveness of the world; to bring about and protect the freedom and dignity of peoples; to foster the wellbeing of man and the development of mankind. Thanks to its vitality and its high prestige, the Organization has done well. But it can do more, provided we give it the necessary means and, at the same time, scrupulously respect the provisions of the Charter to which we, as free and independent nations, subscribe in the interests of their inalienable sovereignty.
60.	I wish to end on this exhortation for, together with the Universal Declaration of Human Rights, the Charter of the United Nations is certainly the finest, the most noble and the most relevant document that mankind has ever adopted. It is by honoring it, therefore, that you will give supreme substance and active weight to your work.
61.	Words fail me here as I try to convey our gratitude to and our admiration of all those men and women of all races from all continents who have chosen the United Nations as their country and who are attempting to come to grips with harsh present realities in an effort to prevent our species from sweeping away the world by its own excesses. In the vanguard of those men and women we find, of course, the familiar figure of the SecretaryGeneral, whose devotion to the cause of the Organization is undeniably beyond praise. A vigilant servant of the Charter and a tireless pilgrim of peace, he has regularly demonstrated his practical knowledge and his exemplary tenacity. Thanks to his diplomatic talent, his dynamism and his ardent devotion, he has raised the United Nations to the highest peaks, where it has found trust, prestige and credibility. On behalf of the Niger, I wish to congratulate and thank him.
